DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the amendment filed on 02/17/2021.  
Claim(s) 1-5, 7-13, 15-20 is/are pending in the application.
Independent claim(s) 1, 9, 17 was/were amended.
Claim(s) 6, 14 was/were previously canceled.
	
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) of “visualization format” as recited in independent claim 1 (and similarly in independent claim(s) 9, 17), filed 02/17/20201, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner still views that the prior art(s) of Robertson and Fan, used in the previous rejection of claim(s) 1, 9, 17, can be relied upon for the aforementioned amended portion(s). To note, applicant's amendment necessitated the updated ground(s) of rejection presented in this office action.

In response to applicant’s arguments, as noted above, arguments are not persuasive. Pargraph [0064] of the Instant Application’s PGPUB discloses that a visualization format “may specify which data series of the first data set 109 is shown on each axis of a chart, specify the colors, fonts, and/or shapes to be used for each data series on a map, or the like.” As shown previously and in the updated rejection below, Fan discloses in paragraph [0046] that the data selection and layout feature provides a 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7-9, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2008/0192056 A1) in view of Fan et al. (US 2013/0097177 A1).

In regards to claim 1, Robertson teaches a computer-implemented method, comprising:
presenting, via a display device (e.g. Fig.1: display device 155), a first data visualization graphical user interface including a source data visualization and a target data visualization (e.g. [0095]: in various embodiments, the Charting Animator also provides the capability to combine two or more charts to create a new chart a direct composition of one or more existing charts; in various embodiments, charts are combined using various techniques, including, for example, drag and drop type operations where one displayed chart is dropped onto another, along with a selection of a desired composite chart type from a menu, list, button, or the like);
receiving, via an input device (e.g. Fig.1: input device(s) 140), an input requesting to combine the source data visualization and the target data visualization (e.g. as above, [0095]: drag and drop type operations where one displayed chart is dropped onto another)
generating, using a processor (e.g. Fig.1: processing unit 120), a graphical cue providing two or more user-selectable options, the two or more user-selectable options being user-selectable to customize a resulting visualization type (e.g. as above, [0095]: along with a selection of a desired composite chart type from a menu, list, button, or the like; Examiner’s note: this suggests generation of a graphical cue); and 
generating a combined data visualization that merges the source data visualization and the target data visualization according to a first data visualization type and a first data visualization format (e.g. as above, [0095]; [0096]: composition of charts is accomplished by selecting two or more charts to be overlaid on one another; with this type of composite, the charts can be, but are not necessarily related, via some mathematical relationship; the Charting Animator renders an animation that scales and aligns the charts to fit each other along one or more common axes to create the new composite chart; Examiner’s note: where the resulting data visualization type may be viewed as the first data visualization type, and in this case is the same as the target data visualization; resulting data visualization format may also be viewed as the first data visualization format); and 
presenting, via the display device (e.g. as above, Fig.1: display device 155), a second data visualization graphical user interface depicting the combined data visualization (e.g. as above, [0095],[0096]),
but does not explicitly teach the method, comprising:
wherein the graphical cue illustrates the provided two or more user-selectable options as data visualization previews that are supported by the source data visualization and the target data visualization, the two or more user-selectable options being user-selectable to customize a resulting visualization format; and
wherein the graphical cue is presented adjacent to the combined data visualization, the graphical cue illustrating the two or more user-selectable data visualization previews that are supported by 

However, Fan teaches a method, 
wherein the graphical cue illustrates the provided two or more user-selectable options as data visualization previews, the two or more user-selectable data visualization previews being user-selectable to customize a resulting visualization format (e.g. [0046],Fig.4: the data selection and layout feature provides a contextual way for users to change the chart data mapping and filter out specific series from the dataset for a given chart in a workbook; the mapping choices in the Layouts Gallery, displayed in the "Alternative Layouts" highlighted box 410, are provided by the chart recommendations process and may be locked to the chart type of the current chart 420; Examiner’s note: this shows alternate layouts of a visualization, where the charts are variations of the current chart type; these layouts may be viewed as different visualization formats); and
wherein the graphical cue is presented adjacent to the data visualization (e.g. as above, [0046],Fig.4; Examiner’s note: as illustrated in Fig.4, the graphical cue is shown to be presented adjacent to a current data visualization).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Robertson to illustrate the different visualization options, in the same conventional manner as taught by Fan as both deal with generating/displaying data visualizations. The motivation to combine the two would be that it would give a user a visual understanding of the different visualization options available according to the combined dataset.

As such, the combination of Robertson and Fan would then teach the method, 
wherein the two or more user-selectable options are supported by the source data visualization and the target data visualization (e.g. Robertson as above, [0096]: scales and aligns the charts to fit each other along one or more common axes to create the new composite chart; Fan as above, [0046],Fig.4: "Alternative Layouts" highlighted box 410, are provided by the chart recommendations process and may be locked to the chart type of the current chart 420; Examiner’s note: Robertson combines a source and target visualization into a merged visualization and Fan offers alternate layouts of the same chart type as the current chart; as such, in combination, the two or more user-selectable options would offer charts that are also supported by the source data visualization and target data visualization since the combined visualization of Robertson is a merging of two visualizations); and
wherein the graphical cue illustrates the two or more user-selectable data visualization previews that are supported by the source data visualization and the target data visualization and that are user-selectable options to customize the resulting visualization type and resulting visualization format of the combined data visualization that merges the source data visualization and the target data visualization (e.g. Robertson as above, [0096]; Fan as above, [0046],Fig.4).

In regards to system claim 9 and system claim 17, claim(s) 9, 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 9, 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

In regards to claim 7
receiving, via the input device, a selection of visualization preview from the two or more user-selectable data visualization previews of the graphical cue to change the combined data visualization to a different data visualization type (e.g. Robertson as above, [0095]: charts are combined using various techniques, including, for example, drag and drop type operations where one displayed chart is dropped onto another, along with a selection of a desired composite chart type from a menu, list, button, or the like; Examiner’s note: suggests selection of desired composite chart type results in change to different data visualization type; Fan is relied upon for data visualization previews (as above, [0046],Fig.4)); and
updating the combined data visualization according to the different data visualization type (e.g. Robertson as above, [0095]; Examiner’s note: suggests selection of desired composite chart type results in update of the composite data visualization).

In regards to system claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 8, Robertson teaches a method, wherein:
the source data visualization depicts a first data set (e.g. as above, [0095]: in various embodiments, the Charting Animator also provides the capability to combine two or more charts to create a new chart a direct composition of one or more existing charts; see also [0060]: each chart is defined based on one or more sets of underlying data elements);
the target data visualization depicts a second data set (e.g. as above, [0095],[0060]: each chart is defined based on one or more sets of underlying data elements); and
the computer-implemented method further comprises:
determining a data visualization type for the combined data visualization (e.g. as above, [0095]: along with a selection of a desired composite chart type from a menu, list, button, or the like); 
combining the first data set and the second data set into a combined data set based on the data visualization type (e.g. as above, [0095]: create a new chart; also as above, [0060]: each chart is defined based on one or more sets of underlying data elements); Examiner’s note: this suggests the combination of charts would create or be defined by a combined set of underlying data elements); and 
generating the combined data visualization that merges the source data visualization and the target data visualization according to the data visualization type based on the combined data set (e.g. as above, [0095]: create a new chart; also as above, [0060]: each chart is defined based on one or more sets of underlying data elements).

In regards to system claim 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in claim 8. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Claim(s) 2-5, 10-13, 18-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robertson and Fan as applied to claims 1, 9, 17  above, and further in view of Thompson (US 2008/0005677 A1).

In regards to claim 2, the combination of Robertson and Fan teaches the method of claim 1, but does not explicitly teach the method, further comprising: 
determining a default data visualization type for the combined data visualization, wherein:
the first data visualization type is the default data visualization type; and
the combined data visualization is generated according to the default data visualization type.

However, Thompson teaches a method, comprising: 
determining a default data visualization type for the resulting data visualization (e.g. [0048]: the user reviews a list of options for visualizing the data in the region of focus; the list of visualization options is presented to the user by computer 100; in an embodiment, the list is prioritized; the user selects from the options presented in the list 208; after the user has made a selection, or a default selection is triggered, a visualization is rendered, displayed to, and viewed by the user 210; see also [0091]: visualizations can also be prioritized by past choices, preprogrammed defaults or the like; Examiner’s note: this suggests that a default data visualization is determined), wherein:
the first data visualization type is the default data visualization type (e.g. as above, [0048]: after the user has made a selection, or a default selection is triggered, a visualization is rendered, displayed to, and viewed by the user 210; Examiner’s note: where the resulting visualization type, in the case of using the default, may be viewed as the first data visualization type); and
the resulting data visualization is generated according to the default data visualization type (e.g. as above, [0048]: after the user has made a selection, or a default selection is triggered, a visualization is rendered, displayed to, and viewed by the user 210).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Robertson and Fan to provide a default visualization, in the same conventional manner as taught by Thompson as both deal with generating/display data visualizations. The motivation to combine the two would be that it would provide the user a default visualization for the resulting combined data visualization.

claim 10 and system claim 18, claim(s) 10, 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 2. Therefore, claim(s) 10, 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

In regards to claim 3, the combination of Robertson, Fan and Thompson teaches a method, wherein:
the second data visualization graphical user interface depicts the combined data visualization generated according to the default data visualization type (e.g. Thompson as above, [0048]: default selection is triggered, a visualization is rendered, displayed to, and viewed by the user 210; Examiner’s note: wherein Robertson is relied upon for the resulting visualization being a combined data visualization (see Robertson as above, [0096])); and
the graphical cue includes a default selection of visualization preview from the two or more user-selectable data visualization previews that corresponds to the default data visualization type (e.g. Thompson as above, [0048]: default selection is triggered; Examiner’s note: this suggests a default selection of the default data visualization, wherein Fan is relied upon for depicting two or more data visualization previews to the user (see Fan as above, [0040]-[0041],[0077])).

In regards to system claim 11 and system claim 19, claim(s) 11, 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 11, 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, the combination of Robertson and Fan teaches a method, wherein the two or more user-selectable data visualization previews reflect two or more chart types that are supported by a data set of the source data visualization and a data set of the target data visualization (e.g. Robertson as above, [0096]: scales and aligns the charts to fit each other along one or more common axes to create the new composite chart; Fan as above, [0046],Fig.4: "Alternative Layouts" highlighted box 410, are provided by the chart recommendations process and may be locked to the chart type of the current chart 420; Examiner’s note: Robertson combines a source and target visualization into a merged visualization and Fan offers alternate layouts of the same chart type as the current chart; as such, in combination, the two or more user-selectable options would offer charts that are also supported by the data sets of the source and target since the combined visualization of Robertson is a merging of data sets).

In regards to system claim 12 and system claim 20, claim(s) 12, 20 recite(s) limitations that is/are similar in scope to the limitations recited in claim 4. Therefore, claim(s) 12, 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

In regards to claim 5, Robertson teaches a method, wherein the source data visualization is first chart having a first chart type and the target data visualization is a second chart having a second chart type that is different from the first chart type (e.g. as above, [0095]: in various embodiments, the Charting Animator also provides the capability to combine two or more charts to create a new chart a direct composition of one or more existing charts; see also [0101]: changes made to any one or more chart elements of the composite chart 630, or to either of the two 2D Bar Charts (610 and 620), or to any of the underlying data elements, will be immediately reflected in all related data elements of those three charts, as described above, with those changes also being immediately rendered as an animation to any corresponding chart elements; see also [0038]: the Charting Animator provides animated chart transitions in response to various user actions (e.g., changing from one chart type to another, adding new data to a chart, changing, sorting or deleting data, modifying one or more chart elements via selection and manipulation of those elements, etc.); Examiner’s note: this suggests that the two charts being combined may be different chart types as charts may be changed to different chart types before and after combination);.

In regards to system claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 5. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612